Petition for writ of certiorari to the United States Court of Appeals for the Secorid" Circuit granted limited to Questions No. 1 and No. 2 presented by the petition which read as follows:
“1. Whether the secrecy of the proceedings, including the adjudication and sentence for contempt under Rule 42 (a) of the Federal Rules of Criminal Procedure, deprived petitioner of Due Process of Law in violation of the Fifth Amendment to the United -States Constitution.
“2. Whether the secrecy of the proceedings and of the adjudication and sentence of petitioner for criminal contempt under Rule 42 (a) of the Federal Rules of Criminal Procedure deprived - petitioner of a public trial as required by the Sixth Amendment to the United States Constitution.”